Citation Nr: 0614922	
Decision Date: 05/22/06    Archive Date: 06/02/06

DOCKET NO.  05-39 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from May 1942 to May 1946.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Hartford, Connecticut, Department of Veterans Affairs 
(VA) Regional Office (RO), which increased the veteran's 
rating for PTSD from 30 percent to 50 percent, effective 
May 2003.  The United States Court of Appeals for Veterans 
Claims (Court) indicated that a claimant will generally be 
presumed to be seeking the maximum benefits allowed by law 
and regulations, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1992).  Therefore, 
this claim is still in appellate status.  

This case has been advanced on the docket because of 
significant cause shown.  
38 C.F.R. § 20.900(c) (2005).


FINDINGS OF FACT

1.  The veteran's PTSD is productive of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as panic attacks impaired memory, with 
disturbances of motivation and mood.  

2.  The veteran's PTSD does not more nearly approximate 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, or 
thinking; he does not exhibit such symptoms as  suicidal or 
homicidal ideation, obsessional rituals that interfere with 
routine activities, near-continuous panic or depression, 
impaired impulse control, spatial disorientation, neglect of 
personal appearance or hygiene, or inability to establish and 
maintain effective relationships.   



CONCLUSION OF LAW

The criteria for a schedular evaluation in excess of 
50 percent for PTSD have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

      I.  Duty to Assist and Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO sent a letter to the appellant in July 2005, which 
asked him to submit certain information, and informed him of 
the responsibilities of the claimant and VA concerning 
obtaining evidence to substantiate his claim.  In accordance 
with the duty to assist, the letter informed the appellant 
what evidence and information VA would be obtaining, and 
essentially asked the appellant to send to VA any information 
he had to process the claim.  The letter also explained that 
VA would make reasonable efforts to help him get evidence 
such as medical records, but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  VA informed the appellant of what 
he needed to show for an increased rating claim.  In view of 
this, the Board finds that the Department's duty to notify 
has been fully satisfied with respect to the claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that notice be sent to a claimant before the initial 
adjudication of his claim.  That was accomplished in this 
case, and proper VA process was performed as to the claim.  
The Board concludes that to proceed to a decision on the 
merits would not be prejudicial to the appellant in this 
instance.  

With respect to VA's duty to assist the appellant, the RO has 
obtained or attempted to obtain all evidence identified by 
the appellant.  He has not identified any additional evidence 
pertinent to the claim not already of record, or attempted to 
be located, or requested by VA.  There are no known 
additional records to obtain.  He was offered the opportunity 
to testify at a Board hearing, and declined.  

Finally, during the pendency of this appeal, on 
March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  As previously stated, 
the appellant was provided with notice of what type of 
information and evidence was needed to substantiate his 
claim, but he was not provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the appellant on this element, the Board finds no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In this regard, the Board concludes that since the 
preponderance of the evidence is not in favor of his claim on 
appeal, any question as to the appropriate effective date to 
be assigned is moot.  

Overall, the Board finds that VA has satisfied its duties to 
inform and assist the appellant, and the Board may proceed 
with this case.  


II.  Evaluation of PTSD

Service connection was established for PTSD by rating 
decision of December 2003.  A 30 percent evaluation was 
assigned, effective from May 2003.  In a September 2005 
rating decision, the veteran's rating was increased from 
30 percent to 50 percent, effective May 2003.  This 
evaluation has been in effect to this date.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
Regulation requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
Each disability must be considered from the point of view of 
the veteran working or seeking work.  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter under consideration, the benefit 
of the doubt in resolving the issue shall be given to the 
claimant.  38 U.S.C.A. § 5107 (West 2002).  Furthermore, 38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  
These requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  

Under the General Rating Formula for Mental Disorders, total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name, will be rated 
as 100 percent disabling.  

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships is to be rated as 70 percent 
disabling.  

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships is to be evaluated as 50 percent disabling.  
38 C.F.R. § 4.130, Diagnostic Code 9411.  

After scrutinizing the evidence -- which consists of private 
treatment records from the Child and Adult Psychiatric 
Services dated from 2000 to 2005, VA outpatient treatment 
reports from April 2005 to June 2005, and of a July 2005 VA 
psychiatric examination, -- it is the Board's conclusion that 
the veteran's symptoms remain most consistent with no more 
than the schedular criteria for a 50 percent rating 
throughout the appeal period.  The evidence does not support 
a higher rating for PTSD.

The Child and Adult Psychiatric Services showed the veteran 
had sleep disturbance, and complained of anxiousness, 
tension, codependency, and depression.  By 2003, he was 
placed on Zoloft, and indicated that he was doing better.  In 
August 2004, he was feeling much less depressed.  In 
April 2005, his memory was described as better.  

VA outpatient treatment records from April 2005 to June 2005 
show that in April 2005, the veteran noted that he had been 
hearing voices, but less in the last four months.  He 
remained bothered by anxiety and was unable to watch war or 
violent movies.  He had a history of suicidal ideation and he 
noted that he had panic attacks.  He was noted to be 
prescribed Xanax and he was referred to the VA clinic for 
evaluation of his PTSD.  

In July 2005, the veteran underwent a VA psychiatric 
examination.  It was noted that on his last compensation 
examination, in November 2003, his GAF was 55.  At that time, 
he had moderate depression and panic attacks.  It was noted 
that he had been in treatment for the last two years and was 
medicated with Xanax and Zoloft.  During the examination, he 
reported symptoms of depressed mood most days and poor 
motivation.  He reported impairment of memory, as well as 
concentration.  He continued to have panic attacks.  He noted 
that although he retired at age 65, until five years prior to 
the examination, he had a part-time job, driving people to 
appointments, which became overwhelming and he quit.  He 
stated that when people would talk to him, he would become 
too anxious to continue.  He related that he was close to his 
wife, and he had difficulty sleeping without her in the bed.  
They played cards once a week and ran errands together.  He 
also played solitaire.  Mental status examination revealed 
the veteran was cooperative and his thought process was goal-
directed and linear.  He did not have suicidal or homicidal 
ideation.  There was no evidence of auditory or visual 
hallucinations or delusions.  His speech was normal and his 
judgment and insight appeared good.  The diagnoses were 
moderate, chronic PTSD, major depressive disorder, and panic 
disorder without agoraphobia.  His GAF was 50.  The examiner 
indicated that the veteran had uncued panic attacks and that 
although he was medicated, he experienced an exacerbation 
three years prior to the examination.  Despite the use of 
medication, he still experienced significant psychiatric 
symptoms.  

On this record, the Board considers the evidence to 
satisfactorily show symptoms of reduced reliability and 
productivity due to symptoms such as moderate anxiety, 
depression, memory impairment, and disturbed mood, as to 
establish no more than a 50 percent schedular evaluation.  
The evidence does not show deficiencies in most areas due to 
symptoms such as, illogical speech, obsessional rituals, near 
constant panic or depression, impaired impulse control, or 
suicidal ideation.  Mental status examination in July 2005 
revealed that the veteran's thought process was goal-directed 
and linear.  His thought content did not include suicidal or 
homicidal ideations.  There was no evidence of auditory or 
visual hallucinations or delusions.  His speech was normal 
and his judgment and insight appeared good.  As such, the 
Board does not consider the disability picture presented to 
warrant a rating higher than 50 percent.  

In reaching this decision, the Board also notes that, under 
38 C.F.R. § 4.130, the nomenclature employed in this portion 
of the rating schedule is based upon the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, of the 
American Psychiatric Association (DSM-IV).  As indicated in 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), the GAF is a 
scale reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness and a 61-70 score indicates some mild symptoms (e.g. 
depressed mood and mild insomnia) or some difficulty in 
social occupational, or school functioning (e.g., occasional 
truancy, or within the household), but generally functioning 
pretty well, has some meaningful interpersonal relationships.  
A 51-60 score indicates moderate symptoms, e.g., flattened 
affect, circumstantial speech, occasional panic attacks, or 
moderate difficulty in social, occupational or school 
functioning; e.g., having few friends or having conflicts 
with peers or co-workers.  A GAF score of 41 to 50 reflects a 
serious level of impairment, e.g., suicidal ideation, severe 
obsessive rituals, frequent shoplifting or serious impairment 
in social, occupational or school functioning, e.g., no 
friends, unable to keep a job.  A GAF score of 31 to 40 
reflects some impairment in reality testing or communication, 
e.g., speech is illogical at times, obscure or irrelevant, or 
major impairment in several areas such as work, school, 
family relations, judgment, thinking or mood, e.g., depressed 
man avoids friends, neglects family, and is unable to work.  
See 38 C.F.R. § 4.130.  

In this case, on VA examination in July 2005, he was assigned 
a GAF score of 50, indicating serious symptoms.  The 
veteran's PTSD symptoms are adequately compensated by the 50 
percent rating currently assigned.  In this regard, the 
evidence shows that the veteran is 82 years of age and 
stopped working full-time as a result of retiring.  He 
appears to have a good relationship with his wife.  He 
reports that he spends a considerable amount of time with his 
spouse playing cards and running errands.  Although the 
veteran reports having panic attacks and depression, the 
evidence does not show that they are near-continuous such 
that it affects his ability to function independently, 
appropriately and effectively.  There is also no evidence of 
the following: obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure 
or irrelevant; impaired impulse control; or that he has any 
problems with his personal appearance and hygiene.  Given the 
foregoing, the Board must find that the veteran does not meet 
the criteria for the next higher rating of 70 percent.

In sum, the Board finds that the preponderance of the 
evidence is against the claim for a rating in excess of 50 
percent for PTSD; the benefit-of-the doubt doctrine is 
inapplicable and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to an increased rating for PTSD, in excess of 
50 percent, is denied.  




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


